OFFICE    OF THE   ATTORNEY      GENERAL   OF TEXAS
                                      AUSTIN     11
   GROVER SELLERS
   A?-PnmEY GENERM.




Honorrbie IL D. Dod@n, Zxeoutlve          Bmretary
oulae, Fish and 0yBter CoQml~81~
Austin, Teaas

Dear sirr                            OplnlQaa Ro. o-7134




                                                OFk 18 rtqulFed to b6
                                                 len@b and of mob vldtb
                                                of @olng Into the oulf
                                               laaqp shrimp boat* en-
                                               vatelw vlthln the $Arls-


                               dur  that the, contomplatedpurobam~ ir, to be
                            Control ror the Qmae, Fish an8 Oy8t.w Ccmmlaslon,
                        ~eutoi   the Plshand   O~tmlfund.

            Art1010 g*b-1      of the Penel Code au usen+td, p vldw for
the lleeaslng     oi"'Won-Resl&nt    Col~pswlal  flshammn     mad v on-Resident
Comw~rat*l t'ishw       Ekmts”, provide8 peatltlon    fop violations   of ita
provlaian8,   providas    that call umnsys colleoted   tmclor its provialons
lionoreble,E.   D. Eodmn,    pags 2


rhell be dspoposlted to the credit of the Fish end Oyster &and, en8
(in the 6ection refereed to by you) that%

            “The Oaae, Fish and 0;ntor Commlorlon of Texas
      shall keep end maintain a suitable   boat for t$s pur-
      pore of snforclngthe provlrlow     of this Act.
          The current spproprlatlons to the 56&w, Fish and Oyster Cma-
oi6sltm me oontn~ed In Aats oi the 49th Legi6&?iturs, Regular Sea&on,
Chapter 378, which provides ln p6rt as follow%
            %eution 1. That the revoral sum of money herein
      speolfiod  or no much thereof 86 aa6p be nooesmwp, am
      hereby appropriated out of ang moneys in the State Tress-
      ury not othervise approprletod,  or out of special Honda
      as mex be l tovn, for the support and malntenence of the
      aevonrl doptmtmentu and~&genules Of the Stpto OovOrntfIent
      for the ,tvo yi?ar period ?.m&ming September 1, 19% and
      enUl.ng Aquat 31, 1947.”




            -9 l l




            “50.   ~lii&tmt     Flolfl--uotar Boab,
                   Truok6, Ret6 snd twxaes...p,500.00        2,500.oo
            “* l l

            %OA@~       MVSSXo8
             (OuCof     i%6h end Oyetor Rurd)
            “u * 0
            “73.     mohenge 6nQ re~laceaent    of BoaB...
                                                 4*750.00    4,750*00
            “t u .,a

            %&of fons;oln$ 8peoLflu amounta or &o much thereof
      ~a?wp~~&wwed,     are hemby apgwoprla~oa far tha gwwposee
      &b&me enu@epatedand r&h611bo paid out of either th6
      S@w+l    fNmeiRw3, the Spools1 Pioh Propagatlm,md      Pro-
      teat&h F&d, tho Ue&ias Irko.Mtl, the ‘Fish ena C&6tor
      PuntI, $be Xajte Worth-l&k&e M0unW.n Iako ‘Fun& or the
      aand ~t$bqlJmd @ravel Fund,~rad~alZ.marisy to the crodlt
      ei tbi@~ a, oia rundo an land la the 8tate’~Treasury a
      Segtqb&r Y;, 198 5, together vlth the current revenues
                      ,




     to be dorlwd cad plaoed to the credit of theso
     rpecl61 fun&r during the next ensu%ng two years
     ending August 31, 1947, 8~ hersby approprPste4
     and 616~be used for ~the pertorwnceof the dutlo8
     and fuDotloa6of the &mm, Fi6h and OysterCom~la-
      llon lnpr66olVlfig,prot6ctlngand             l~r66aingthO




               Aatlole 4030, Venton**    Revl~ed    Civil   Jtatutes   of Texar,
pFovfd06   t

         *Art. 4030.' Fish and oyster fund
         *All fund6 aolleotedby tho &me, Fish aad
     Oyste Gwl~aion   !'rtmthe aale of oaanmFoia1tlsh-
            lloen666,rf6b dealm6 liueasss,tares f3aflab,
     otmtuta*
     araba, oyatsvt~ anduhrlap,     andallother      Wmdararlao
     llfo,    end 811 fluoa md pbnoltleles oolleoted.fommy.
     iafraathttOf ary l8VB PObtiag t0 00cMrOhl ttnhor-
     mon,~ball~bs     plawdti    tho 8tat.e Tree~urytothe     cmd-
     it   of a fund to b6 kWBtt a6 'Flabcad OyBtOr. Fund' md,
     togetherwith th6 man6y nov to tbo xm+dlt of thl6 Sund,
     irr hereby appropriated    and dud1 be wed by the okma,
     Flab   en8 Oyrt,er Cow~a~loner   in the enforcement OS the
     flrh and oyster lava ot thIo State, aad 'in the dlmmm-
     ftmtlonof usofil infollaatian pertab%ng to the eoenamlc
     value of fish md oyeter lDarlnollfe; the mskfng OS 4
     sclentifloinvoBt          tfons and 6utwey8of          the prina%p61
     608 food fmler 3         narfnelife  for purpore of the better
     protection 6nd oormemtion        ot same, the pro gcrtlon and
     diotrlbution   of sse' food flshoe     oy6torrr, tmr
     wrtw life; the purah860 , repBLr 6nd op6rat,~",",r
     baata and the essploymont of deputl6s to carry out end
     enforce the provlalons of tfrleAot. Acts 1925, 39th
     w3..   p. 446,  oh. 178, B 2.”
,’